Ray, J.
This cause was in this court once before, and will be found reported in 62 Mo. 35. It was sent back to the circuit court, and after a re-trial was carried to the St. Louis court of appeals, and will be found reported in 6 Mo. App. 102. From that court, it is again here by appeal. When the case was here before, all the vital questions now presented, were then fully considered and decided by this court. The same points were again presented and urged before the St. Louis court of appeals, where the views of this court, as expressed when the case was here before, were fully recognized and re-applied by that court, as the law of this case, and we are again called upon to consider the same questions. As the case seems to have been re-tried in accordance with the rules laid down by this court on the former appeal, and as no new points are involved in the present appeal, we deem it sufficient to refer to that opinion, and to say that we adhere to the rulings heretofore made, and re-applied to the case, both by the trial court and the court of appeals, as before stated.
Plaintiff’s original brief, in this court, presents no point not urged before and passed upon by the court of appeals, or by this court, in the opinions cited. In a supplemental brief, however, our attention is called to a recent decision of the Supreme Court of the United States, by Justice Harlan, in the case of the Pennsylvania Company v. Joseph E. Roy, 102 U. S. 451; s. c., 20 Am Law Reg. 245; touching the competency and admissibility of a certain question and answer, as to the number of the plaintiff’s children, etc. In that opinion, however, we see no sufficient reason to reverse this cause or depart from the rulings of this court heretofore made on that and kindred questions. Winters v. Hann. & St. Jo. R. R. Co., 39 Mo. 475. The doctrine of that case has frequently been recog*653nized and acquiesced in, in other cases coming before this court since then.
For these reasons the judgment of tbe St. Louis court of appeals is affirmed.
All the judges concur.